 



Exhibit 10.4
ACCOUNT CONTROL AGREEMENT
     THIS ACCOUNT CONTROL AGREEMENT (this “Agreement”) is dated as of
November 27, 2007, among ALLIED WORLD ASSURANCE COMPANY, LTD (“Pledgor”) with an
address at 27 Richmond Road, Pembroke HM08, Bermuda, MELLON BANK, NA., as
custodian (“Custodian”), with an address of One Mellon Center, Pittsburgh, PA
15258, and WACHOVIA BANK, NATIONAL ASSOCIATION (“Administrative Agent”), in its
capacity as the administrative agent for the lenders under the Credit Agreement
(the “Credit Agreement”) among the Pledgor, Allied World Assurance Company
Holdings, Ltd and the lenders from time to time party thereto (the “Lenders”).
Recitals:
     Pledgor and the Custodian are parties to a certain Custody Agreement dated
as of November 19, 2001 (the “Custody Agreement”), governing the Account (as
hereinafter defined);
     Pursuant to the Pledge and Security Agreement, dated as of the date hereof,
from Pledgor to the Lenders (the “Security Agreement”), Pledgor has pledged to
the Lenders securities account number AWAF0003002 and related deposit account,
if any (collectively, the “Account”) together with all financial assets,
investment property, securities, securities entitlements, cash and other
property therein; and
     The Lenders have appointed the Administrative Agent as the Lenders’ agent
in relation to the Security Agreement.
     Pledgor, Custodian and Administrative Agent are entering into this
Agreement to provide for the control of the Account and to perfect the security
interest of Administrative Agent therein.
     The terms “deposit account”, “entitlement holder”, “entitlement order”,
“financial asset”, “investment property”, “proceeds”, “security”, “security
entitlement” and “securities intermediary” shall have the meanings set forth in
Articles 8 and 9 of the Uniform Commercial Code as in effect from time to time
in the State of New York (hereinafter, “UCC”).
     The Pledgor and the Administrative Agent hereby appoint the Custodian as
custodian, bailee and securities intermediary of all financial assets at any
time delivered to, or deposited with, the Custodian to be credited to the
Account. The Custodian hereby accepts the foregoing appointment as custodian,
bailee, securities intermediary and agent.
     Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:
     1. The Account. Custodian hereby represents and warrants to Administrative
Agent and Pledgor that (a) the Account has been established in the name of
Pledgor and (b) to the best of Custodian’s knowledge, except for the claims and
interest of Administrative Agent and Pledgor in the Account (subject to any
claim in favor of Custodian permitted under Section 2), Custodian does not know
of any claim to or interest in the Account. All parties agree that the

 



--------------------------------------------------------------------------------



 



Account and all property held by Custodian in the Account or credited to the
Account and all other rights of the Pledgor against the Custodian arising out of
the Account will be treated as investment property under Article 9 of the UCC
and financial assets under Article 8 of the UCC. The Custodian makes no
representation or warranty, and shall have no responsibility or liability, with
respect to the effectiveness of this Agreement in perfecting such security
interest.
     2. Priority of Lien. Custodian hereby acknowledges the security interest
granted to Administrative Agent by Pledgor. Custodian hereby subordinates all
liens, encumbrances, claims and rights of setoff it may have against the Account
or any financial asset carried in the Account or any credit balance in the
Account to the security interests of the Administrative Agent and agrees that,
except for its lien on financial assets in the Account to secure payment for
financial assets purchased for the Account and customary fees and charges
pursuant to the Custody Agreement, it will not assert any such lien,
encumbrance, claim or right against the Account or any financial asset and other
property carried in the Account or any credit balance in the Account. Custodian
will not agree with any third party that Custodian will comply with entitlement
orders concerning the Account originated by such third party.
     3. Control. Custodian will comply at all times with entitlement orders
originated by Administrative Agent concerning the Account without further
consent by Pledgor or any other person. Custodian shall make trades of financial
assets and other property held in the account at the direction of Pledgor, or
Pledgor’s authorized representative, and comply with entitlement orders and such
other direction concerning the Account from Pledgor, or Pledgor’s authorized
representatives, until such time as Administrative Agent delivers a written
notice to Custodian and Pledgor that Administrative Agent is thereby exercising
exclusive control over the Account (the “Notice of Exclusive Control”). After
Custodian receives the Notice of Exclusive Control, Custodian will cease
complying with entitlement orders or other directions concerning the Account
originated by Pledgor or Pledgor’s representatives.
     It is understood and agreed that the Custodian’s duty to comply with
instructions and entitlement orders from the Administrative Agent regarding the
Account is absolute, and the Custodian shall be under no duty or obligation, nor
shall it have the authority, to inquire or determine whether or not such
instructions are in accordance with the Security Agreement or any other
agreement, nor seek confirmation thereof from the Pledgor or any other person.
In case of any conflict between the entitlement orders or instructions received
by the Custodian from the Administrative Agent and any entitlement orders or
instructions received by the Custodian from the Pledgor or any other person
other than the Administrative Agent in accordance with this Agreement, the
entitlement orders and instructions originated by the Administrative Agent shall
prevail.
     4. Statements and Notices of Adverse Claims; Access to Reports. Custodian
will send copies of all monthly statements concerning the Account to each of
Pledgor and Administrative Agent, within ten (10) business days of the end of
each calendar month and at and as of such other times as Administrative Agent
may reasonably request, in all cases at the address set forth in Section 12 of
this Agreement. Upon receipt of written notice of any lien, encumbrance or
adverse claim against the Account or in any financial asset or other property
carried therein, Custodian will make all reasonable efforts to notify
Administrative Agent and Pledgor thereof. Further, upon any pledge, release or
substitution of financial assets or other

 



--------------------------------------------------------------------------------



 



property in the Account, Custodian shall notify Administrative Agent within one
business day of such change.
     5. Limited Responsibility of Custodian. Custodian shall have no
responsibility or liability to Administrative Agent for making trades of
financial assets held in the Account at the direction of Pledgor, or Pledgor’s
authorized representatives, or complying with entitlement orders concerning the
Account from Pledgor, or Pledgor’s authorized representatives, that are received
by Custodian before Custodian receives a Notice of Exclusive Control. Custodian
shall have no responsibility or liability to Pledgor for complying with a Notice
of Exclusive Control or complying with entitlement orders concerning the Account
originated by Administrative Agent, even if Pledgor notifies Custodian that the
Administrative Agent is not legally entitled to issue the entitlement order or
Notice of Exclusive Control. Custodian shall have no responsibility or liability
to Administrative Agent with respect to the value of the Account or any asset
held therein. Custodian shall have no duty to investigate or make any
determination as to whether a default exists under any agreement between Pledgor
and Administrative Agent and shall comply with a Notice of Exclusive Control
even if it believes that no such default exists. This Agreement does not create
any obligation or duty of Custodian other than those expressly set forth herein.
     6. Indemnification of Custodian. Pledgor hereby agrees to indemnify, defend
and hold harmless Custodian, its directors, officers, agents and employees
against any and all claims, causes of action, liabilities, lawsuits, demands and
damages, including without limitation, any and all court costs and reasonable
attorney’s fees, in any way related to or arising out of or in connection with
this Agreement or any action taken or not taken pursuant hereto, except to the
extent as a result of Custodian’s gross negligence or willful misconduct.
     7. Termination. The rights and powers granted herein to Administrative
Agent have been granted in order to perfect its security interest in the
Account, are powers coupled with an interest and will not be affected by the
lapse of time. The obligations of Custodian under Sections 2, 3 and 5 above
shall continue in effect until the earlier of (i) the date on which Pledgor
makes suitable arrangements with the prior written consent of Administrative
Agent following the resignation of Custodian on 30 days’ prior written notice to
Administrative Agent and Pledgor and (ii) Administrative Agent has notified
Custodian and Pledgor on 30 days’ prior written notice in writing that this
Agreement is to be terminated.
     8. Entire Agreement. This Agreement, any schedules or exhibits hereto and
the instructions and notices required or permitted to be executed and delivered
hereunder set forth the entire agreement of the parties with respect to the
subject matter hereof.
     9. Amendments. No amendment, modification or (except as otherwise specified
in Section 7 above) termination of this Agreement, nor any assignment of any
rights hereunder, shall be binding on any party hereto unless it is in writing
and is signed by each of the parties hereto, and any attempt to so amend,
modify, terminate or assign except pursuant to such a writing shall be null and
void. No waiver of any rights hereunder, shall be binding on any party hereto
unless such waiver is in writing and signed by the party against whom
enforcement is sought.

 



--------------------------------------------------------------------------------



 



     10. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, or the
application of such term or provision to persons or circumstances other than
those to which it is held invalid or unenforceable, shall be construed in all
respects as if such invalid or unenforceable term or provision were omitted.
     11. Successors. The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and permitted assigns.
     12. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given (i) when delivered in person, or (ii) when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or (iii) upon receipt of notice sent by certified or
registered mail, return receipt requested, postage prepaid, in each case when
addressed to the party at the address (or telecopier number) specified for such
party below. Any party may change its address for notices in the manner set
forth above.

     
Pledgor:
  Allied World Assurance Company, Ltd
 
  27 Richmond Road
 
  Pembroke HM 08, Bermuda
 
  Attn: Marchelle Lewis
 
  Telephone: (441) 278-5680
 
  Telecopy: (441) 295-2618
 
   
 
  with copies to:
 
   
 
  Allied World Assurance Company, Ltd
 
  27 Richmond Road
 
  Pembroke HM 08, Bermuda
 
  Attn: Joan Dillard
 
  Telephone: (441) 278-5678
 
  Telecopy: (441) 295-2618
 
   
 
  and
 
   
 
  John T. Capetta, Esq.
 
  Kelley Drye & Warren LLP
 
  400 Atlantic Street, 13th Floor
 
  Stamford, CT 06901
 
  Telecopy: (203) 327-2669
 
   
Custodian:
  Mellon Bank, N.A.
 
  One Mellon Center
 
  Pittsburgh, PA 15258
 
  Attn: Tom Spagnol
 
  Telephone: (412) 236-1315
 
  Telephone: (412) 234-8725

 



--------------------------------------------------------------------------------



 



     
Administrative Agent:
  Wachovia Bank, National Association,
 
  as Administrative Agent
 
  301 South College Street, 15th Floor, NC5562
 
  Charlotte, North Carolina 28288-5562
 
  Attn: Will Goley
 
  Telephone: (704) 383-8180
 
  Telecopy: (704) 383-7611

     13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
     14. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     15. Waiver of Jury Trial. Pledgor, Custodian and Administrative Agent
hereby waive trial by jury in any judicial proceeding involving, directly or
indirectly, any matter in any way arising out of, or related to, or in
connection with this Agreement
     16. Representations. Each party hereby represents and warrants that the
individual executing this Agreement on its behalf has the requisite power and
authority to do so and to bind such party to the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

          ALLIED WORLD ASSURANCE COMPANY, LTD, as Pledgor
 
       
By:
  /s/ Joan H. Dillard    
 
       
 
       Signature     Name: Joan H. Dillard Title: Senior Vice President and
Chief Financial Officer
 
       
By:
  /s/ Marchelle D. Lewis
 
   
 
       Signature     Name: Marchelle D. Lewis Title: Vice President and
Treasurer
 
        MELLON BANK, N.A., as Custodian
 
       
By:
  /s/ Donna Moses
 
   
 
       Signature     Name: Donna Moses Title: First Vice President
 
        WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
       
By:
  /s/ William R. Goley
 
   
 
       Signature     Name: William R. Goley Title: Director

 